


110 HRES 703 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 703
		In the House of Representatives, U.
		  S.,
		
			October 4, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 3648) to amend the Internal Revenue Code of 1986 to exclude discharges of
		  indebtedness on principal residences from gross income, and for other
		  purposes.
	
	
		That upon the adoption of this resolution
			 it shall be in order to consider in the House the bill (H.R. 3648) to amend the
			 Internal Revenue Code of 1986 to exclude discharges of indebtedness on
			 principal residences from gross income, and for other purposes. All points of
			 order against consideration of the bill are waived except those arising under
			 clause 9 or 10 of rule XXI. The amendment in the nature of a substitute
			 recommended by the Committee on Ways and Means now printed in the bill,
			 modified by the amendment printed in the report of the Committee on Rules
			 accompanying this resolution, shall be considered as adopted. The bill, as
			 amended, shall be considered as read. All points of order against provisions of
			 the bill, as amended, are waived. The previous question shall be considered as
			 ordered on the bill, as amended, to final passage without intervening motion
			 except: (1) one hour of debate equally divided and controlled by the chairman
			 and ranking minority member of the Committee on Ways and Means; and (2) one
			 motion to recommit with or without instructions.
		2.During consideration of H.R. 3648
			 pursuant to this resolution, notwithstanding the operation of the previous
			 question, the Chair may postpone further consideration of the bill to such time
			 as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
